Title: To Thomas Jefferson from James Monroe, 23 February 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill
Feby 23. 1826.
I mentiond in a letter which I lately wrote to you, that I had seen in a paper from Richmond, a notice of an application which you had made to the legislature, for permission to sell a large portion of your estate, by lottery, for the payment of your debts, and that I should write you again on the subject. Since then I have been much indisposed, with the influenza, from which, I have not yet entirely recover’d. I have been much concernd to find, that your devotion to the public service, for so great a length of time & at so difficult an epoch, should have had so distressing an effect, on your large private fortune, and my regret is the greater, from the interest I take, in what relates to your family as well as to yourself. It is a concern, in which I am satisfied, the people will take a deep interest, and that the legislature will grant to you, who have such very high claims on your country, what it seldom refuses to any one, cannot be doubted. As soon as I saw that notice, I communicated it to my friends in New York, and particularly to Mr Gouverneur, with a request, that they would promote the object, and which they will do. I shall do the same to others in other quarters,. my motive in this, is, to assure you that if in any way, I may be useful to you, it will be very gratifying to me, to be apprized of it.with great respect and sincere regard I am your friendJames Monroe